DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 4, 6, 10, 13, and 14 are cancelled. A complete action on the merits of pending claims 1-3, 5, 7-9, 11, 12, and 15-20 appears herein.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding claim 1, the claim limitation “…indicative of type of body tissue…” should read --…indicative of the type of body tissue…--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-9, 11, 12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim 1 recites the limitation:  
“…wherein the energy delivery profile is either: 
(i) a measurement energy delivery profile, 
(ii) a therapeutic energy delivery profile, 
wherein a power magnitude of the therapeutic energy delivery profile is larger than a power magnitude of the measurement energy delivery profile…”
	This limitation renders the scope unclear as the measurement and therapeutic energy delivery profiles are compared with each other, despite only one energy delivery profile being positively recited and required by the claim language. Claims 2, 3, 5, 7-9, 11, 12, and 15-20 are rejected due to their respective dependencies on claim 1.
Claim 18, recites the limitation "the human or animal body" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the human or animal body” is interpreted as “a human or animal body.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-9, 11, 12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock (hereinafter “Hancock686”) (US 2010/0286686 A1) Hancock et al. (hereinafter “Hancock574”) (US 2008/0234574 A1) in view of Townley et al. (hereinafter “Townley”) (US 2018/0133460 A1) in view of Underwood et al. (hereinafter “Underwood”) (US 6,264,651 B1).
Regarding claim 1, Hancock686 teaches 
an electrosurgical generator (Fig. 2A, Char. 102 and 202) arranged to generate and output microwave electromagnetic (EM) energy; (Claim 49)
a probe connected to the electrosurgical generator, (Fig. 2, Char. 200: apparatus) the probe comprising: 
a coaxial transmission line for conveying the microwave EM energy; (Fig. 2A, Char. 127: common signal path; Page 13, Par. [0136]: common signal path (127) may be a coaxial cable) and 
an applicator at a distal end of the coaxial transmission line, (Fig. 2A, Char. 104: surgical instrument) the applicator having an energy delivery structure (Page 17, Claim 43: antenna) arranged to receive the microwave EM from the coaxial transmission line (Fig. 2; Page Par. [0136]: the amplified microwave signals are transmitted to their respective antennas on surgical instrument (104)) and emit the received microwave EM energy into a treatment zone adjacent to the applicator; (Page 17, Claim 43: the antenna emits a substantially uniform microwave radiation field.
(Fig. 2A, Char. 120, 122, 130, and 134; Page 11, Par. [0110]-[0112]: detectors (130 and 134) work with directional couplers (122) to monitor the reflected power and reflection coefficient from the biological tissue) and a controller (Fig. 2A, Char. 116: microprocessor/DSP unit) arranged to control an energy delivery profile of the microwave EM energy delivered to the probe (Page 12, Par. [0125]; Page 12, Par. [0127]: components in the line-up from the first source (102) are given the same reference numbers as components in Fig. 1 which provide the same function.) based on information obtained by the detector, (Page 12, Par. [0123]: The measured reflected signal is processed by microprocessor (116) and power level adjustments can be made to the treatment channel based on the reflected signal from the measurement channel before any high power radiation is delivered.) wherein the energy delivery profile is either: 
(i) a measurement energy delivery profile, (Page 10, Par. [0104]: radiation delivered at a lower power level which will not affect tissue at the blade but which can be used to obtain information about that tissue, Pages 12, Par. [0130]-Page 13, Par. [0131]: the measurement channels (B and D) function the same as the measurement channels described in regard to Fig. 1)
(ii) a therapeutic energy delivery profile, (Page 10, Par. [0104]: radiation delivered at a lower power level which will seal or cauterize blood vessels that are cut open by the blade, Pages 12, Par. [0130]-Page 13, Par. [0131]: the treatment channels (A and C) function the same as the treatment channels described in regard to Fig. 1)
(Page 1, Par. [0009], and Page 2, Par. [0012]: the first power level for treatment is up to 300 W, and the second power level for measurement is 100mW or less)
wherein the detector comprises a power sensing module (Fig. 2A, Char. 120, 122, 220, and 222), arranged to detect a forward power signal of the measurement energy delivery profile travelling from the electrosurgical generator to the probe (Fig. 2A, Char. 120: forward power directional coupler; Page 11, Par. [0110]: Forward power directional coupler (120) is configured to measure the forward power) and a reflected power signal reflected back from the probe, (Fig 2A, Char. 122: reverse power directional coupler; Page 11, Par. [0112]: reverse power directional coupler (122) measures the reflected power)
wherein the controller is arranged to process the detected forward and reflected power signals. (Page 11, Par. [0110]-[0112]: the sampled forward reflected powers are sent to microprocessor (116) via detectors (130) and (134) respectively so that microprocessor (116) can manipulate or use the power signals.)
Hancock686, as discussed above, does not explicitly teach
		a flexible shaft
The controller processes the forward and backward power signals to obtain information indicative of a type of body tissue in the treatment zone, and 
wherein the controller includes a memory storing reference data and a microprocessor arranged to: 

detect the presence of nerve tissue in the treatment zone from the comparison; and 
select the therapeutic energy delivery profile when it is determined that nerve tissue is absent from the treatment zone.
Hancock574, in an analogous device, teaches an ablation and tissue classification system (Fig. 1) comprising a microprocessor configured to process forward and backward power signals to obtain information indicative of a type of body tissue in a treatment zone; (Page 16, Claim 5; and Page 11, Par. [0173]: A signal processor (680) calculates a complex impedance using the phase and magnitude of the reflected and forward signals; Page 11, Par. [0175]: A tissue classifier (150) classifies the tissue using the complex impedance; Page 11, Par. [0174]: The digital signal processor (680), and tissue classifier (150) can be combined into a single component such as a microprocessor.) and the tissue type can by classified by comparing the calculated complex impedance values with a reference table such as the one shown in the reference book by France A Duck and published by Academic Press London in 1990 (ISBN 0-12-222800-6) (Page 11, Par. [0176])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hancock686 to incorporate the teachings of Hancock574 and configure the microprocessor (116) of Hancock686 to process forward and backward power signals to obtain information 
The combination of Hancock686/Hancock574, as discussed above, does not explicitly teach a flexible shaft; the controller includes a memory storing reference data; the comparison of the information indicative of the type of body tissue occurs due to software commands executed by the microprocessor; and the microprocessor is arranged to detect the presence of nerve tissue in the treatment zone from the comparison, and select the therapeutic energy delivery profile when it is determined that nerve tissue is absent from the treatment zone.
Townley, in a similar field of endeavor, teaches a modulation/evaluation device device (Fig. 3A, Char. 300: system) comprising a controller, (Fig. 3A, Char. 318: controller) and a memory storing instructions executable by the controller; (Pages 4-5, Par. [0036]) wherein the device uses complex impedance to identify and map anatomical features of interest, including the location of nerves. (Pages 16-17, Par. [0099])

Configuring the controller to include a memory storing the reference data, and execute software commands to compare the information indicative of the type of body tissue in the treatment zone (complex impedance) with the reference data stored in the memory would allow for the comparison to be performed automatically, saving time and simplifying the procedure for the user. Arranging the microprocessor to detect the presence of nerve tissue in the treatment zone from the comparison of complex impedance values with the reference data stored in the memory would grant the user better situational awareness, allowing them to take into account the treatment area’s tissue composition before delivering energy and minimizing the risk of accidentally delivering energy to tissue other than the target tissue.
The combination of Hancock686/Hancock574/Townley, as discussed above, does not explicitly teach a flexible shaft, or that the microprocessor is arranged to select the 
Underwood, in a similar field of endeavor, teaches an electrosurgical device (Fig. 2, Char. 20: electrosurgical probe) comprising a flexible shaft; (Fig. 2, Char. 100: shaft; Col. 11, Lines 53-59: The shaft may be flexible) and detecting the presence of nerve tissue in a patient, and only supplying electrosurgical energy to the tissue when nerve tissue is absent from the treatment zone. (Col. 10, Lines 31-56)
Underwood further teaches that the preferred depth of heating to effect the shrinkage of collagen at least partially depends on the location of structures (e.g. nerves) that should not be exposed to damaging temperatures. (Col. 8, Lines 43-48)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Townsley to incorporate the teachings of Underwood, and include a flexible shaft, and configure the microprocessor to select the therapeutic energy delivery profile when it is determined that nerve tissue is absent from the treatment zone. Including a flexible shaft would allow for the manipulation and mechanical support of the energy emitting structure, as suggested in Underwood. (Col, 11, Lines 49-59) Configuring the microprocessor to select the therapeutic energy delivery profile when it is determined that nerve tissue is absent from the treatment zone would minimize the risk of accidentally damaging nerve tissue, as suggested by Underwood. (Col. 8, Lines 43-48)
Regarding claim 2, the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, does not explicitly teach the detector comprises a temperature sensor.
Townley further teaches a detector configured to detect a tissue property associated with a tissue type, such as complex impedance, (Pages 16-17, Par. [0098]-[0099]: The evaluation/modulation assembly (312) measures changes in the current density of tissue. The electrical properties of the tissue between a source and receiver electrodes (344) are measured with current and voltage, which is used to create an electrical map/image/profile of the tissue to identify anatomical features of interest.) can also include at least a temperature sensor. (Page 4, Par. [0032]: the evaluation/modulation assembly (312) can include one or more sensing elements (314) including a temperature sensor.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, to further incorporate the teachings of Townley, and configure the detector to comprise a temperature sensor. Doing so would allow for the reduction or prevention of irreversible damage to tissue at the treatment site by determining if the tissue temperature at the treatment site reaches a predetermined threshold for irreversible tissue damage, as discussed by Townley. (Page 7, Par. [0048])
Regarding claim 3, the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, does not explicitly teach the detector comprises an imaging device. 
Townley further teaches a detector configured to detect a tissue property associated with a tissue type, such as complex impedance, (Pages 16-17, Par. [0098]-[0099]: The evaluation/modulation assembly (312) measures changes in the current density of tissue. The electrical properties of the tissue between a source and receiver electrodes (344) are measured with current and voltage, which is used to create an electrical map/image/profile of the tissue to identify anatomical features of interest.) can also include at least an optical sensor. (Page 4, Par. [0032]: the evaluation/modulation assembly (312) can include one or more sensing elements (314) including an optical sensor.)
Townley further teaches that device (302) can be positioned and manipulated using image guidance. (Page 6, Par. [0040])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, to further incorporate the teachings of Townley, and configure the detector to also comprise an optical sensor, and to use image guidance to position the device within the treatment area. Doing so would allow for the probe to be easily maneuvered/manipulated within a patient’s body, allowing a user to quickly and easily access the treatment area, as suggested in Townley. (Page 6, Par. [0040])
Regarding claim 5, the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, teaches the controller is arranged to determine from the detected forward and reflected power signals either: 
(i) complex impedance, or 
(ii) attenuation or phase constants 
of the type of body tissue in the treatment zone, (Hancock574: Par. [0173]: a complex impedance of the tissue is calculated using the phase and magnitude of the reflected and forward signals – it is implicit that this feature be present in the Hancock686/Hancock574/Townley/Underwood combination based on the rejection to claim 1 above.) the information indicative of the type of body tissue in the treatment zone being a result of determining the complex impedance or the attenuation or phase constants. (Hancock574: Page 16, Claim 5; and Page 11, Par. [0175]: A tissue classifier (150) classifies the tissue using the complex impedance – it is implicit that this feature be present in the Hancock686/Hancock574/Townley/Underwood combination based on the rejection to claim 1 above.)
Regarding claims 7 and 8, the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, does not explicitly teach a cooling mechanism for removing thermal energy from the treatment zone, wherein the probe includes a fluid feed conduit extending through the flexible shaft, and wherein the cooling mechanism comprises an actuator for delivering coolant through the fluid feed conduit to the treatment zone.
(Page 7, Par. [0049]:a balloon having a plurality of electrodes disposed thereon, is configured to act as a heat sink by being configured to receive a cooling agent or media to reduce the heating of tissue adjacent to the electrodes (344)) wherein a probe includes a fluid feed conduit extending through a shaft, (Fig. 3, and Page 4 Par. [0035]: the channel (324) is a fluid pathway to deliver a fluid to the distal portion (308b) of the shaft (308) via port (326)) and wherein the cooling mechanism comprises an actuator for delivering coolant through the fluid feed conduit to the treatment zone. (The device would naturally have an actuator or pump to drive the fluid from a fluid source into the balloon.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, to further incorporate the teachings of Townley, and include a cooling mechanism for removing thermal energy from the treatment zone, wherein the probe includes a fluid feed conduit extending through the flexible shaft, and wherein the cooling mechanism comprises an actuator for delivering coolant through the fluid feed conduit to the treatment zone. Doing so would minimize the risk of accidental thermal damage to the tissue within and/or surrounding the treatment zone, as suggested in Townley. (Page 7, Par. [0049])
Regarding claim 9, the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, does not explicitly teach a surgical scoping device having a 
Townley further teaches a surgical scoping device (Page 6, Par. [0040]: guide catheter or introducer sheath) having a steerable instrument cord (Page 6, Par. [0040]: guidewire) with an instrument channel extending therethrough, (Page 6, Par. [0040]: The device (302) can be configured for delivery via a guide catheter or introducer sheath using a guide wire. The instrument channel would be the lumen configured to house the device (302) during delivery into the treatment zone.) wherein a probe (Page 6, Par. [0040]: Device (302)) is dimensioned to be insertable through the instrument channel to reach the treatment zone. (Page 6, Par. [0040]: the probe would naturally have to be dimensioned to be insertable through the insertion channel of the guide catheter or introducer sheath)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, to further incorporate the teachings of Townley, and include a surgical scoping device having a steerable instrument cord with an instrument channel extending therethrough, wherein the probe is dimensioned to be insertable through the instrument channel to reach the treatment zone. Doing so would allow for easy access and delivery of the probe to the treatment zone.
Regarding claim 11, the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, teaches the power magnitude of the measurement energy delivery profile is 10 mW or less. (Hancock686: Page 2, Par. [0012]: the second power level may be 100mW or less – pending a statement of criticality, the power level range of 100mW or less is determined to read on the limitation “10mW or less” due to their overlapping ranges.)
Regarding claim 12, the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, teaches the power magnitude of the therapeutic energy delivery profile is equal to or less than 15 W. (Hancock686: Page 2, Par. [0012]: the first power level may be up to 300W– pending a statement of criticality, the power level range of up to 300W is determined to read on the limitation “equal to or less than 15 W” due to their overlapping ranges.)
Regarding claim 16, the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, teaches the energy delivery structure comprises a microstrip antenna. (Hancock686: Page 5, Par. [0050]: the radiating portion may include a microstrip antenna)
Regarding claims 18 and 19, the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, does not explicitly teach the energy delivery structure is arranged to conform to a treatment zone on a human or animal body; wherein the applicator comprises an inflatable portion arranged to expand to extend the energy delivery structure into the treatment zone.
(Fig. 3B, Char. 302: device) comprising an applicator (Fig. 3B, Char. 312: evaluation/modulation assembly) comprising an energy delivery structure (Fig. 3B, Char. 340 and 344) arranged to conform to a treatment zone on a human or animal body; (Fig. 3B; Page 6, Par. [0044]: individual struts (340) can at least partially conform to the shape of the adjacent anatomical structures to anchor the therapeutic element (312) at the treatment site.) wherein the applicator comprises an inflatable portion arranged to expand to extend the energy delivery structure into the treatment zone. (Page 6, Par. [0044]: The evaluation/modulation assembly can be mechanically expanded via a balloon.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, to further incorporate the teachings of Townley, and include the evaluation/modulation assembly of Townley in place of the surgical instrument of Hancock686. Doing so would be a simple substitution of one applicator for another, and would allow the device to at least partially conform the shape of adjacent anatomical structures to anchor the applicator at the treatment site, as discussed in Townley. (Page 6, Par. [0044]) Anchoring the applicator would minimize the risk of accidental movement of the applicator during the procedure.
Regarding claim 20, the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, does not explicitly teach the probe comprises a hook portion for retaining a portion of tissue against the energy delivery structure.
(Pages 18-19, Par. [0110]: 902: neuromodulating and mapping device) comprising an applicator (Fig. 9, Char. 912: evaluation/modulation assembly) comprising penetrating electrodes, (Fig. 9, Char. 960: penetrating electrodes) wherein the electrodes act as hooks in that they are configured in a curved shape with a pointed end and penetrate tissue. (Fig. 9, and Pages 18-19, Par. [0110]: Penetrating electrodes (960) can be driven a small depth into tissue; As the curved, penetrating electrodes (960) are driven into tissue, they would naturally retain a portion of tissue against them)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, to further incorporate the teachings of Townley, and include the neuromodulating and mapping device (902) of Townley in place of the surgical instrument (104) of Hancock686. Doing so would be a simple substitution of one applicator for another and would allow for the benefit of high special resolution and a high level of accuracy due to the broad area covered by the penetrating electrodes (960), as discussed in Townley. (Page 19, Par. [0111])
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock (hereinafter “Hancock686”) (US 2010/0286686 A1) Hancock et al. (hereinafter “Hancock574”) (US 2008/0234574 A1) in view of Townley et al. (hereinafter “Townley”) (US 2018/0133460 A1) in view of Underwood et al. (hereinafter “Underwood”) (US 6,264,651 B1), as applied to claim 1 above, and further in view of Hancock (hereinafter “Hancock733”) (US 2013/0274733 A1).
Regarding claim 15, the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, does not explicitly teach the energy delivery structure comprises a travelling wave slotted radiator.
Hancock733, in a similar field of endeavor, teaches an electrosurgical instrument (Fig. 10A-C, Char. 300: instrument) comprising a travelling wave slotted radiator (Fig. 10A-C, Char. 316: travelling wave antenna structure; Page 9, Par. [0101]: antenna structure (316) comprises a slotted layer of metallization (320)) configured to deliver microwave energy. (Page 9, Par. [0101])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, to incorporate the teachings of Hancock733, and configure the energy delivery structure to be a travelling wave slotted radiator. Doing so would be a simple substitution of one energy delivery structure for another, and would allow for microwave radiation to be delivered uniformly along the entire length of the energy delivery structure, ensuring a uniform region of tissue coagulation is achieved, as suggested in Hancock733. (Page 9, Par. [0104])
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock (hereinafter “Hancock686”) (US 2010/0286686 A1) Hancock et al. (hereinafter “Hancock574”) (US 2008/0234574 A1) in view of Townley et al. (hereinafter “Townley”) (US 2018/0133460 A1) in view of Underwood et al. (hereinafter “Underwood”) (US 6,264,651 B1), as applied to claim 1 above, and further in view of Carl et al. (hereinafter “Carl”) (US 6,047,216).
Regarding claim 17, the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, does not explicitly teach the energy delivery structure comprises an open waveguide.
Carl, in a similar field of endeavor, teaches a microwave ablation system (Fig. 1, Char. 10: system) an energy delivery structure comprising an open waveguide. (Fig. 2, and Col. 9, Lines 47-49)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Townley/Underwood as applied to claim 1 above, to incorporate the teachings of Carl, and configure the energy delivery structure as an open ended waveguide antenna. Doing so would be a simple substitution of one energy delivery structure for another for the predictable result of treating tissue with microwave energy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794